Citation Nr: 0034106	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-00 105	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In 
March 1999, the Board issued a decision as to the attorney 
fees due the attorney, and she appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  Prior to Court review of this matter, however, the 
Court issued a decision holding that the Board lacked 
statutory authority to decide claims for direct payment of 
attorney fees of 20 percent in the first instance.  See 
Scates v. Gober, 14 Vet. App. 62 (2000).  In September 2000, 
the Court issued an order vacating the Board decision and 
remanding the matter to allow for proper original 
adjudication of the claim by the RO, in compliance with 
Scates.  


FINDINGS OF FACT

1.  The May 1993 fee agreement between the veteran and his 
attorney provides for direct payment of a 20 percent 
contingency fee by VA to the attorney.

2.  The RO has not addressed the issue of entitlement or 
eligibility to attorney fees based on the May 1993 fee 
agreement between the veteran and his attorney.  


CONCLUSION OF LAW

The Board lacks jurisdiction to review, in the first 
instance, the May 1993 attorney fee agreement providing for 
direct payment of a 20 percent contingency fee by the VA to 
the veteran's attorney.  38 U.S.C.A. §§ 7104(c), 5904(c)(2) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.101 (2000), Scates 
v. Gober, 14 Vet. App. 62 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It had been the policy of the VA that the Board has original 
jurisdiction over all cases involving determination of basic 
eligibility for attorney fees paid by the VA from past-due 
benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  
However, in a recent decision, the Court held that the Board 
does not have original jurisdiction to consider under section 
5904(c)(2) any issues regarding entitlement to attorney fees 
in direct-payment cases.  The Court held that all issues 
involving entitlement or eligibility for attorney fees under 
direct-payment contingency-fee agreements, as contrasted with 
the issues of reasonableness and excessiveness, must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original (on motion) BVA review.  See Scates.

As noted by the Court in its September 2000 Order, the 
instant fee agreement involves direct payment of a 
contingency fee, and as such the Board may not issue a 
decision in the first instance.  The Board lacks jurisdiction 
of this matter and in fact the Court has vacated the Board's 
1999 decision.  The claim is returned to the RO, 








in order to allow the RO to make a determination as to the 
attorney's eligibility for attorney fees. 


ORDER

The matter is dismissed.


		
	S. L. KENNEDY
Veterans Law Judge
 Board of Veterans' Appeals


 



